 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   MIGUEL VILLARREAL
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-cr-0154-LJO-SKO

12                        Plaintiff,                STIPULATION TO MODIFY TERM OF
                                                    PRETRIAL RELEASE; ORDER
13   vs.
                                                    JUDGE: Hon. Erica P. Grosjean
14   MIGUEL VILLARREAL,

15                       Defendant.

16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their

18   respective counsel, that Mr. Villarreal’s pretrial release conditions be modified to permit Mr.

19   Villarreal’s participation in residential drug treatment and further restrict the use of any

20   controlled substance, to include medically prescribed marijuana.

21          On April 29, 2019, Mr. Villarreal reported to the Pretrial Services office, accompanied by

22   his third party custodian and his legal counsel. Mr. Villarreal admitted to a relapse with alcohol

23   that corresponded with the anniversary of his father’s death, expressed his fear that he could not

24   manage his sobriety on his own without additional treatment, and requested to be placed in

25   residential drug treatment at WestCare to address his substance abuse. On that same date, he

26   submitted a presumptively positive drug test for marijuana and cocaine, as well as a positive

27   alcohol test. Mr. Villarreal admitted to using all of the above substances and believes he would

28   benefit from residential drug treatment.
 1          Pretrial Services and defense counsel are in agreement that Mr. Villarreal is in need of
 2   residential drug treatment to address his issues and would benefit from such treatment. Pretrial
 3   Services contacted WestCare and bed space has been reserved for Mr. Villarreal on May 2, 2019,
 4   at 8:30 a.m. The Federal Defender is able to assist Mr. Villarreal with arranging transportation
 5   to the program. The government joins this request for residential treatment for Mr. Villarreal.
 6          Given that Mr. Villarreal has recognized the need for treatment to address his addiction
 7   and admitted to his drug use, it is respectfully recommended Mr. Villarreal's conditions of
 8   release be amended to add the following conditions of release:
 9          1. You must refrain from any use of alcohol or any use of a narcotic drug or other
10              controlled substance without a prescription by a licensed medical practitioner; and
11              you must notify Pretrial Services immediately of any prescribed medication(s).
12              However, medicinal marijuana prescribed and/or recommended may not be used;
13          2. You must participate in the substance abuse treatment program at WestCare inpatient
14          facility, and comply with all the rules and regulations of the program. You must remain at
15          the inpatient facility until released by the pretrial services officer;
16                  a. A responsible party, approved by Pretrial Services, must escort you to all
17                  required court hearings and escort you back to the inpatient facility upon
18                  completion of the hearing;
19   All other conditions of release are to remain in full force and effect.
20          Additionally, Pretrial Services and the parties agree that Mr. Villarreal should continue
21   his participation in Better Choices Court. In light of a blackout period of treatment that is part of
22   WestCare’s protocol, Mr. Villarreal will not be able to attend Better Choices Court on May 15,
23   2019, and the parties therefore request that his appearance on that date be waived. The parties
24   request that Mr. Villarreal’s next Better Choices Court appearance be set for June 19, 2019, at
25   10:00 a.m., before the Honorable Erica P. Grosjean.
26   //
27   //
28

                                                       -2-
 1                                                                 Respectfully submitted,
 2                                                                 MCGREGOR SCOTT
                                                                   United States Attorney
 3
 4   DATED: April 30, 2019                                          /s/ Jeffrey Spivak
                                                                   JEFFREY SPIVAK
 5                                                                 Assistant United States Attorney
                                                                   Attorney for Plaintiff
 6
 7                                                                 HEATHER E. WILLIAMS
                                                                   Federal Defender
 8
 9   DATED: April 30, 2019                                         /s/ Megan T. Hopkins
                                                                   MEGAN T. HOPKINS
10                                                                 Assistant Federal Defender
                                                                   Attorneys for Defendant
11                                                                 MIGUEL VILLARREAL
12
13                                                      ORDER
14           IT IS SO ORDERED that Miguel Villarreal’s pretrial release conditions be amended to
15   include those conditions set forth above. All other conditions remain in full force and effect. It
16   is further ordered that the May 15, 2019 Better Choices Court hearing date is WAIVED for Mr.
17   Villarreal, and he is ordered to appear at Better Choices Court on June 19, 2019, at 10:00 a.m.,1
18   before the Honorable Erica P. Grosjean upon arrangement of an escort from WestCare, approved
19   in advance by pretrial services.
20
21   IT IS SO ORDERED.

22
         Dated:      May 1, 2019                                        /s/
23                                                              UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28   1
      The Court requests that Mr. Villareal come to Court by 9:30 am in order to meet with defense counsel prior to the
     Better Choices Court hearing, which starts at 10:00 am.
                                                             -3-
